Per Curiam.

The lessors of the plaintiff claim five eighths of the premises as heirs at law of Henry Newkirk, deceased ; •and the defendant claims under title derived from the will of Henry Newkirk, by which the premises are claimed as devised to his son James Newkirk. The words of the will are, “ I give, devise, and bequeath, to my son, James Newkirk, the two lots of land Nos. 5. and 6. in the last division of the five thousand acre tract, containing one hundred and forty acres.” James Newkirk died before the commencement of this suit; and the only question is, whether, under the above devise, he took a fee or only a life estate. A life estate only passed under this devise. There are no words of perpetuity, nor is there any thing in the will from which a fee, by implication, may be inferred. We are'accordingly of opinion, that the plaintiff is entitled to judgment for five eighths of the premises.